Citation Nr: 1701487	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  09-13 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for spinal stenosis at C4-C5 with displacement and degeneration of cervical intervertebral discs and cervical radiculopathy, both upper extremities, from April 25, 2012, and to an evaluation in excess of 20 percent prior to that date, to include consideration of entitlement to a separate compensable evaluation for radiculopathy of either upper extremity. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) for the period prior to March 30, 2016. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from July 1986 to October 1986.  He had active service from January to March 1991.  He has been granted service connection for a disability which manifested during a verified period of ACDUTRA from August 2001 to September 2011; that period is considered "active service" for VA purposes.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and September 2014 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Oakland, California.  This matter was last before the Board in November 2015, whereupon the issues currently before the Board were remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  Following the issuance of a June 2015 supplemental statement of the case in which both issues were denied in full, the matter was returned to the Board for its adjudication. 

As to the TDIU claim, the Board notes that the Veteran has been assigned a 100 percent total evaluation effective from March 30, 2016.  In this regard, the Veteran has not been assigned a 100 percent disability rating for any single disability, and even considering his cervical spine disability rating (60 percent) and three other related neurological disabilities (each 30 percent) as stemming from the same disability, this would add up to only 90 percent under 38 C.F.R. § 4.25.  Accordingly, this is not a case contemplated by Bradley v. Peake, 22 Vet. App. 280 (2008) (VA must consider a TDIU claim despite the existence of a schedular total rating if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating), and the TDIU claim is moot for the period beginning March 30, 2016.  The Board will, however, consider the preceding period.


FINDINGS OF FACT

1.  Prior to April 25, 2012, the evidence of record shows that the Veteran's cervical spine condition was manifested by pain; limitation of forward flexion to 20 degrees; and a combined range of motion of the cervical spine of 185 degrees. 

2.  From April 25, 2012, the evidence of record shows that the Veteran's cervical spine condition was not manifested by unfavorable ankylosis of the entire spine. 

3.  Prior to March 30, 2016, the evidence of record shows that the Veteran continued to follow a substantially gainful occupation consistent with his education and occupational experience. 


CONCLUSIONS OF LAW

1.  Prior to April 25, 2012, the criteria for a disability evaluation in excess of 20 percent for a cervical spine condition have not been met.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5238 (2016).

2.  From April 25, 2012, the criteria for a disability evaluation in excess of 60 percent for a cervical spine condition have not been met.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5238 (2016).

3.  Prior to March 30, 2016, the criteria for TDIU were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  With regards to the increased initial rating for cervical spine condition claim, the underlying service connection claim has been granted and the Veteran's claim for an increased initial rating arises from his appeal of the staged ratings assigned during the entire period of the appeal, the requirements of 38 U.S.C.A. § 5103(a) notice are not triggered, since the claim has already been substantiated.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  As for the TDIU claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence documenting the effect that the symptoms of the Veteran's service-connected disabilities have on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Following the Veteran's submission of his October 2015 claim for TDIU, the RO, independent of the Board, provided VCAA-compliant notice to the Veteran in the form of a November 2015 correspondence requesting that the Veteran have his employer complete VA form 21-4192, which documents the status of the Veteran's employment with his most recent employer.  The November 2015 correspondence also informed the Veteran that he could submit additional evidence in support of his claim, and notified him that the RO could make a decision on his claim 30 days after not receiving any additional evidence.  Although the RO did not provide the Veteran with further notice following the Board's November 2015 remand of the TDIU claim, the prior notice provided to the Veteran by the RO satisfied the notice requirements of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's post-service VA and private treatment records.  The Veteran and his spouse have also submitted personal statements in support of his claim.  He has not identified any additionally available evidence for consideration. 

Pursuant to the Board's November 2015 remand, the AMC was directed to obtain updated records from June 2014 to the present pertaining to the Veteran's treatment for his various service-connected disabilities, as well as any outstanding records from December 2007 to April 2012.  Thereafter, the AMC was given authority to determine whether any additional development, to include obtaining a medical opinion, was necessary to adjudicate the claim.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

Upon receipt of the remanded matter, the AMC obtained and associated with the claims file outstanding postservice VA medical records for the period from December 2007 to April 2012, as well as updated records from June 2014 through to December 2015, the most recent records available at the time.  The AMC then afforded the Veteran a cervical spine examination in November 2015.  After issuing a March 2016 supplemental statement of the case in which the issues on appeal remained denied, the matter was returned to the Board.  In light of the fact that the AMC obtained the extant records requested by the Board and then scheduled the Veteran for a new VA examination which yielded an opinion by the examiner as to the severity of the cervical spine condition, the Board finds that the AMC substantially complied with the Board's remand directives. 

In addition to the November 2015 cervical spine examination, VA has conducted medical inquiry in the form of VA compensation examinations in December 2007 and December 2014 to determine the nature and etiology of the Veteran's cervical spine condition.  38 U.S.C.A. § 5103A.  As the VA examiners in each examination considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that each of the opinions are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Cervical Spine Condition

The Veteran submitted his claim for service connection for a spine disability on June 26, 2007, which was granted in a January 2008 rating decision with an initial 20 percent evaluation.  Following a May 2008 notice of disagreement and the issuance of a March 2009 statement of the case in which the 20 percent evaluation was continued, the Veteran submitted a timely formal appeal on VA Form 9 dated in April 2009.  Prior to the further adjudication of the matter, however, the Veteran submitted an April 2012 statement regarding his health that was interpreted by the RO as a new claim for increased evaluation of the cervical spine disability.  Accordingly, rather than certify the still pending appeal of the initial 20 percent evaluation, the RO issued a September 2014 rating decision granting a 60 percent evaluation for cervical spine stenosis effective April 25, 2012.  When both matters were subsequently certified to the Board in November 2015, it reconciled the two separate claims and combined them into one appeal of the initial evaluation of the cervical spine condition, with staged ratings of 20 percent until April 25, 2012 and 60 percent thereafter. 

Following the Board's November 2015 remand, the AMC issued a June 2016 rating decision in which it continued the staged ratings of the cervical spine condition and granted separate 30 percent evaluations for radiculopathy of the left lower, middle and upper radicular groups as secondary to the service-connected cervical spine stenosis. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Any spinal condition is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes, 5242, 5243 (2015).

Throughout the pendency of this appeal, the Veteran's cervical spine condition has been assigned ratings of 20 and 60 percent pursuant to the General Rating Formula.  
The General Rating Formula provides for a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.    A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

According to the Formula for Rating IVDS, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Veteran's low back disorder is currently evaluated as 20 percent prior to April 25, 2012 and 60 percent from that date.  The Board will evaluate the Veteran's low back disorder with consideration under both the General Rating Formula and the Formula for Rating IVDS to determine if there is any basis to increase the assigned rating.  

The Veteran was afforded a VA examination in connection with his cervical spine condition in December 2007.  During the examination he reported that he first experienced neck pain while serving in Kuwait in January 2001 and that the pain progressed in severity until March 2011 when he the pain was evaluated as a herniated disk by military physicians.  He reportedly had a cervical discectomy at that time which reduced his pain for about two years, at which point the pain returned and he had another discectomy.  A physical examination revealed symptoms of decreased motion, stiffness, weakness, spasms, and constant severe pain.  Muscle tone was normal, and there was no muscle atrophy, ankylosis, or IVDS. A sensation test showed decreased sensation to touch from the base of the neck to the tip of the fingers on the Veteran's left side, but otherwise the Veteran was normal.  The following range of motion results were reported: flexion of 0 to 20 degrees, extension of 0 to 15 degrees, left lateral flexion of 0 to 30 degrees, left lateral rotation of 0 to 45 degrees, right lateral flexion of 0 to 30 degrees, and right lateral rotation of 0 to 45 degrees.  After completing the physical examination, the examiner endorsed a diagnosis of degenerative disk disease of the cervical spine status post two discectomies.  The examiner noted that the neck pain contributed to 12 weeks of lost work time during the past year, and opined that the neck pain resulted in decreased concentration, mobility, and manual dexterity as well as difficulty lifting, carrying and reaching. 

In a March 2011 statement, the Veteran's spouse reported that the Veteran experiences continual pain of varying severity which impacts his ability to sleep as well as his mood. 

The Veteran was afforded another VA examination in June 2014 to evaluate his cervical spine condition.  He set forth the same history of symptomatology that he detailed during the December 2007 examination, but added that he had another cervical spine discectomy in October 2012.  He reported that he could not move his neck and required the use of a cervical collar, and that he experienced continual severe neck pain despite being seen by the pain management clinic at his local VA medical center.  According to the Veteran, he would get a flare up every three or four days when his pain would become intense and last for two hours, requiring him to rest and take pain medication.  The following range of motion results were reported: flexion of 0 to 5 degrees, extension of 0 degrees, left lateral flexion of 0 degrees, left lateral rotation of 0 degrees, right lateral flexion of 0 degrees, and right lateral rotation of 0 degrees.  No repetitive use testing was conducted due to the Veteran's lack of any motion in his neck.  No muscle atrophy, loss of strength or ankylosis was reported, and the Veteran had normal reflexes.  A sensation examination showed decreased sensation in the bilateral shoulder as well as the left hand.  Furthermore, the examiner reported mild right side radiculopathy and moderate left side radiculopathy, with severe pain, paresthesias, and numbness in the left upper extremity.  The examiner also reported IVDS, with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Furthermore, the examiner noted that the Veteran had scars related to his various back surgeries but none of them were painful and/or unstable, and the total affected area of all of the scars was less than 39 square centimeters. 

After conducting the examination, the examiner set forth diagnoses of intervertebral disc syndrome, degenerative disc disease of the cervical spine dated in 2002, displacement of the cervical intervertebral disc without myelopathy dated in 2002, and cervical spina stenosis dated in August 2002.  With regards to the functional impact of the cervical spine condition, the examiner noted that the Veteran required accommodations at work but was able to work full time in a desk job and missed two months from work due to the condition.  The examiner concluded by commenting that the Veteran reported he was having a flare up during the examination and that therefore the results of the examination should be considered as indicative of any additional functional loss stemming from a flare up. 

The Veteran was afforded yet another VA examination in November 2015 to evaluate the functional impact of his cervical spine condition.  The examiner maintained the diagnosis of degenerative disc disease of the cervical spine, this time dated in 2001.  The Veteran set forth the same medical history and reported again that he experienced near constant severe neck pain requiring him to wear a neck collar at all times.  The examiner reported that range of motion was not tested as the Veteran refused to remove his neck collar, but he did self report less than five degrees of motion in the collar.  The examiner did note evidence of pain with weight bearing and localized tenderness around the neck area.  According to the examiner the Veteran experienced pain, fatigue, weakness, lack of endurance, and incoordination during flare ups.  The examiner also noted muscle spasms and guarding, but found that these did not result in abnormal gait or abnormal spinal contour.  Testing revealed slightly reduced muscle strength but no muscle atrophy and normal reflexes.  A sensation examination showed decreased sensation on the left side and moderate radiculopathy on the left side.  On this examination favorable ankylosis of the entire cervical spine was noted but there was no IVDS.  The scars noted on the prior examination were measured to be 10 centimeters by .3 centimeters and 11 centimeters by .4 centimeters, both on the right side of the neck.  The examiner concluded the examination by stating that the cervical spine condition limited the Veteran in all functions except sedentary as he was unable to move his head left to right, thus restricting him to using a keyboard and monitor. 

The most recent cervical spine examination afforded to the Veteran occurred in March 2016.  He reported that his flare-ups occur once every two weeks and that they incapacitate him for two to three days with severe neck pain.  He also reported that his daily pain makes it difficult for him to sleep. The following range of motion results were reported: flexion of 0 to 10 degrees, extension of 0 to 10 degrees, left lateral flexion of 0 to 5 degrees, left lateral rotation of 0 to 10 degrees, right lateral flexion of 0 to 10 degrees, and right lateral rotation of 0 to 10 degrees.  These measures were all reduced by five degrees after repeated range of motion testing was conducted.  The examiner reported evidence of pain with weight bearing as well as localized tenderness and pain associated with the entire paracervical spine muscles.  Reported muscle spasms and guarding did not result in abnormal gait or spinal contour.  Testing showed slightly reduced muscle strength, no atrophy, and normal reflexes.  Again, sensory examinations showed moderate radiculopathy on left side and ankylosis of the spine but no IVDS. The examiner concluded by stating that the Veteran was immobile, and was extremely limited in any prolonged standing or walking. 

VA and private post-service treatment records dated from March 2008 to December 2015 show continued complaints of cervical neck pain and left side radiculopathy treated mainly with acupuncture and non-narcotic pain medication. 

Upon consideration of the evidence before it, the Board finds that the Veteran's disability picture did not reflect symptoms which met the criteria for the assignment of a disability rating in excess of 20 percent prior to June 3, 2014.  However, as the RO granted the 60 percent rating effective April 25, 2012, the date of the correspondence which was interpreted as a claim for an increased rating, the Board will not disturb the staged rating on appeal, as to do so would constitute a reduction of benefits.  Having established thus, the Board notes that prior to the June 3, 2014 examination, the only range of motion testing conducted to evaluate the severity of the Veteran's cervical spine condition was on the December 2007 examination.  On that examination, the Veteran's cervical spine had forward flexion of 0 to 20 degrees and the total range of motion of his cervical spine was 185 degrees.  Furthermore, there was no reported ankylosis, IVDS or radiculopathy until the June 3, 2014 examination.  For the Veteran's cervical spine condition to warrant a 30 percent rating prior to April 25, 2012, the evidence would have to show forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine, which it plainly did not.  Accordingly, a 20 percent disability for the cervical spine condition prior to April 25, 2012 is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula.  

From April 25, 2012, the Board also finds that the Veteran's disability picture did not reflect symptoms which met the criteria for the assignment of a disability rating in excess of 60 percent.  On the June 2014 examination, the Veteran's cervical spine had forward flexion of 5 degrees, while on the March 2016 examination he had forward flexion of 10 degrees.  The forward flexion was not tested on the November 2015 examination.  There was evidence of unfavorable cervical spine ankylosis on each of these three examinations.  Furthermore, although there was no indication of IVDS on either the November 2015 or March 2016 examination, the examiner did note IVDS on the June 2014 examination, and found that it resulted in incapacitating episodes having a total duration of eight weeks in the past year.  A 60 percent rating represents the highest evaluation available for a cervical spine condition, independent of any additional disability stemming from functional loss and/or radiculopathy.  For the Veteran's disability picture to warrant a 100 percent rating from April 25, 2014, the evidence would have to show unfavorable ankylosis of the entire spine, which has not been shown.  Accordingly, a 60 percent disability for the cervical spine condition from April 25, 2014 is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula.  

The Board has considered evidence of functional loss and whether such evidence would warrant a disability rating in excess of the staged ratings assigned during the pendency of the appeal.  During the entire appeal period, the Veteran acknowledged flare-ups which occurred twice a month, but could not identify what precipitated those flare-ups.  He did report, however, that the flare-ups resulted in incapacitation ranging from a few hours up to two or three days following each flare-up.  The record does not demonstrate that the Veteran's pain, to include pain during flare-ups, caused additional functional limitation beyond that noted on range of motion testing or rising to the level of the equivalent of favorable or unfavorable ankylosis of the spine.  On the December 2007 examination, the Veteran reported that he experienced symptoms of decreased motion, stiffness, weakness, spasms, and constant severe pain during his flare-ups, and he reported the same during his subsequent examinations.  As the Veteran's cervical spine condition has increasingly restricted his ability to move his neck during the appeal period, to the point that he reported that he could not move his neck during the March 2016 examination, it is difficult to delineate any further limitations that occur during flare-ups.  The June 2014 examiner stated as much during the examination, commenting that the results as reported in the examination reflected the degree of functional loss that should be expected during a flare-up.  Accordingly, the Board finds the assigned ratings adequately contemplate the functional impairment resulting from the Veteran's cervical spine condition.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With regards to additional functional neurological loss, the Board notes that pursuant to Note (1) of the General Rating Formula, any associated objective neurological abnormalities are to be rated under the appropriate diagnostic code.  38 C.F.R. § 4.71a.  In this instance, the applicable rating criteria are stated under Diagnostic Codes 8510-8512, concerning the evaluation of upper, middle, and lower radicular groups.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8512.  The Veteran was already granted separate 30 percent evaluations for each of the left upper, middle, and lower radicular groups in the June 2016 rating decision, and has not expressed disagreement with those evaluations, so they will not be adjudicated by the Board.  As for right side radiculopathy, the Board acknowledges that the June 2014 examiner noted that the Veteran experienced mild right upper extremity radiculopathy.  However, the examiner also stated that there were no symptoms stemming from the mild right upper extremity radiculopathy, as opposed to the left upper extremity radiculopathy for which it was noted the Veteran had severe symptoms.  Furthermore, on the two subsequent examinations in November 2015 and March 2016, the examiner did not note any right side radiculopathy.  Accordingly, the Board finds that, during the pendency of the appeal, the preponderance of the evidence is against a finding that the Veteran had right extremity radiculopathy with symptoms that would warrant a separate compensable disability. 

The evidence of record does not show additional neurologic disorders associated with the Veteran's cervical spine condition that warrant a separate rating, other than the currently assigned separate ratings for left upper, middle, and lower radiculopathy.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the disability picture for the Veteran's cervical spine condition is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate.  As determined above, the Veteran's cervical spine condition is manifested by unfavorable ankylosis of the entire cervical spine as well as IVDS that results in incapacitating episodes with a duration of eight weeks in a year.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned ratings.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5243, 8520; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered the benefit of the doubt doctrine in adjudicating the Veteran's increased rating for his cervical spine condition; however, as the preponderance of the evidence is against disability ratings in excess of those assigned, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19. 

TDIU may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation and Pension Service.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

During the period prior to March 30, 2016, the Veteran was service connected for posttraumatic stress disorder (PTSD) with a disability rating of 70 percent; cervical spine stenosis with a disability rating of 60 percent; and chronic low back disability with a rating of 10 percent, for a total combined disability rating of 90 percent.  These assigned ratings met the criteria for schedular consideration for TDIU under 38 C.F.R. § 4.16(a).  However, the Veteran would still only be entitled to TDIU during this period if the evidence demonstrates that he was unable to secure or follow substantially gainful employment as a result of his service-connected disabilities. 

A review of the claims file shows that the Veteran was working full time as a program specialist in an office during the entire period from October 23, 2014.  The VA Form 21-4192 completed by the Veteran's employer in November 2015 shows that the Veteran was able to accomplish his work duties with accommodations including a special chair and desk that each raise and lower to the Veteran's specifications.  On the November 2015 cervical spine VA examination, the examiner noted that the Veteran would be limited in all functions except sedentary due to his inability to move his head from left to right and thus would be limited to keyboard and monitor.  

On a December 2015 PTSD VA examination, the examiner stated that due to PTSD the Veteran experienced occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The examiner further commented that he was impressed with the Veteran's ability to work a full-time job in spite of his mental and physical health issues, and believed that working was actually therapeutic for the Veteran as it distracted him from his intrusive thoughts.  It was the examiner's opinion that the Veteran's PTSD symptoms would get significantly worse if he no longer worked. 

Upon consideration of the evidence, the Board finds the preponderance of the evidence is against a determination that the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful employment for the period prior to March 30, 2016.  During this time period the Veteran continued to hold a full time job.  Furthermore, the PTSD VA examiner found that it was actually therapeutic for the Veteran to continue to work full time and encouraged him to continue to do so.  Accordingly, the Board finds that TDIU is not warranted for this time period, and the claim must be denied.  38 U.S.C.A. § 5107(b).












ORDER

Prior to April 25, 2012, a disability rating in excess of 20 percent for cervical spine condition is denied. 

From April 25, 2012, a disability rating in excess of 60 percent for cervical spine condition is denied.

For the period prior to March 30, 2016, entitlement to total disability based on individual unemployability is denied. 


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


